STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 17, 2015
               Plaintiff-Appellee

v                                                                  No. 318969
                                                                   Kent Circuit Court
FREDERICK PRINCETON NEAL,                                          LC No. 13-000012-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURPHY and HOEKSTRA, JJ.

PER CURIAM.

       Defendant Frederick Princeton Neal appeals by right his bench convictions of three
counts of assault with intent to commit murder, MCL 750.83; one count of carrying a concealed
weapon (CCW), MCL 750.227; and one count of possessing a firearm during the commission of
a felony, MCL 750.227b. The trial court sentenced him as a third-offense habitual offender,
MCL 769.11, to serve 35 to 60 years in prison for each assault conviction, to 3 to 10 years in
prison for the CCW conviction, and to two years in prison for the felony-firearm conviction.
Because we conclude there were no errors warranting relief, we affirm.

         Neal’s sole argument on appeal is that the prosecution failed to present sufficient
evidence to support his convictions of assault with intent to commit murder. Specifically, he
challenges whether there was any evidence that he had the specific intent to kill. See People v
Ericksen, 288 Mich App 192, 195-196; 793 NW2d 120 (2010) (stating that assault with the
intent to commit murder requires proof that the defendant assaulted another with the actual intent
to kill). This Court reviews a sufficiency of the evidence challenge in a bench trial de novo.
People v Lanzo Const Co, 272 Mich App 470, 473; 726 NW2d 746 (2006). This Court reviews a
challenge to the sufficiency of the evidence by reviewing “the record evidence de novo in the
light most favorable to the prosecution to determine whether a rational trier of fact could have
found that the essential elements of the crime were proved beyond a reasonable doubt.” People v
Roper, 286 Mich App 77, 83; 777 NW2d 483 (2009).

       When determining whether Neal had the specific intent to kill, the trier of fact could
properly rely on circumstantial evidence and draw reasonable inferences from the evidence
produced at trial. People v Taylor, 422 Mich 554, 568-569; 375 NW2d 1 (1985). In reaching its
decision, the trier of fact could consider:



                                               -1-
       the nature of the defendant’s acts constituting the assault; the temper or
       disposition of mind with which they were apparently performed, whether the
       instrument and means used were naturally adapted to produce death, his conduct
       and declarations prior to, at the time, and after the assault, and all other
       circumstances calculated to throw light upon the intention with which the assault
       was made. [Id. at 568 (quotation marks and citation omitted).]

        There was testimony and evidence that, on the night at issue, Neal and Ronald Payne-
Myles went to a bar in Grand Rapids, Michigan, after Payne-Myles received a call from his ex-
girlfriend, Amanda North, indicating she was with another man, Aaron Bennett. Payne-Myles
confronted Bennett at the bar and they fought. The bar’s security personnel then escorted the
men outside.

        Richard Snyder testified that, after escorting the men outside, he heard the shooter say,
“[Y]a’ll motherfuckers are going to die.” Another witness, Derek Loutzenhiser, testified that he
saw two men by an SUV and heard one of the men say, “I’m about ready to bust my nine.” The
shooter then proceeded to open fire, hitting Bennett, one of his friends, and another patron who
was outside. Bennett testified that the shooter was about 8 to 10 feet away from the victims
when he opened fire. The shooter drove off in a black Tahoe after the shooting. Neal was later
identified as the shooter, and was found in possession of a black Tahoe and clothing matching
the description given by witnesses.

        From the evidence of the prior altercation, the proximity of the shooter to the victims, the
statements made prior to the shooting, and the dangerous weapon used, a reasonable finder of
fact could find that Neal fired his handgun with the specific intent to kill Bennett and his friend.
Taylor, 422 Mich at 568. Additionally, where a defendant has the requisite intent but mistakenly
injures an unintended victim, his intent may be transferred to the unintended victim. People v
Hodge, 196 Mich 546, 550; 162 NW 966 (1917). Here, Neal’s specific intent to kill Bennett and
his friend may be transferred to the unintended victim.

       There was sufficient evidence of Neal’s intent.

       Affirmed.



                                                             /s/ Michael J. Kelly
                                                             /s/ William B. Murphy
                                                             /s/ Joel P. Hoekstra




                                                -2-